37 N.Y.2d 887 (1975)
In the Matter of William A. Pauly, Respondent,
v.
Edward J. Mahoney et al., Constituting the Board of Elections of Erie County, Respondents, and Michael L. D'Amico, Appellant.
Court of Appeals of the State of New York.
Submitted October 24, 1975.
Decided October 24, 1975.
Christopher J. Jones for motion.
Gregory Stamm opposed.
Motion denied.
On the court's own motion, appeal taken as of right dismissed, *888 without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution.